Citation Nr: 0029006	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for ankylosis, right 
subtalar joint, in good weight bearing position with 
sequelae, evaluated as 20 percent disabling from September 
10, 1993, to September 21, 1995.

2.  Entitlement to an evaluation in excess of 10 percent for 
right plantar fasciitis from September 22, 1995 to July 1, 
1997, and from October 1, 1997.

3.  Entitlement to an evaluation in excess of 10 percent for 
limitation of motion of the right ankle from September 22, 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to January 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two rating actions of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a November 1993 rating action, the 
RO denied the veteran's claim for a rating in excess of 10 
percent for the service-connected right ankle disability.  
The veteran submitted a notice of disagreement (NOD) in 
December 1993 and the RO issued a statement of the case in 
January 1994.  The veteran's substantive appeal was received 
later that same month.

In a June 1994 rating action, the RO increased the rating to 
20 percent, effective from September 10, 1993 and 
characterized the veteran's service-connected disorder as 
"ankylosis, right subtalar joint, in good weight-bearing 
position with sequelae".  In a July 1994 letter informing the 
veteran of the award, the RO noted that the award had been 
made without appellate review and the benefits sought by him 
had been granted in full.  He was further informed that his 
appeal was considered satisfied and no further action would 
be taken.

In August 1994, the veteran's representative submitted a 
claim of service connection for plantar fasciitis as 
secondary to the service-connected right ankle condition.  In 
a letter to the veteran dated October 19, 1994, the RO noted 
that it was prohibited from rating the claimed plantar 
fasciitis separately from the service-connected right ankle 
condition as that would constitute pyramiding.  He was 
informed that he had the right to appeal that decision and 
provided with his appellate rights.  In a letter date stamped 
as having been received at the RO on October 24, 1995, the 
representative indicated disagreement with the RO's October 
1994 determination.  The representative argued that the 
decision was clearly and unmistakably erroneous in that it 
did not establish an additional disability separate from the 
service-connected right ankle disorder.  The representative 
further asserted that if the RO determined that the October 
1994 rating decision was not erroneous, then the 
representative indicated the intent to appeal.  In a November 
1995 rating action, the RO determined that the October 1994 
decision was not clearly and unmistakably erroneous and 
pointed out that the October 1995 letter from the 
representative was not received within the applicable 
appellate period.  The veteran was notified of the November 
1995 decision and his appellate rights.  There has been no 
subsequent correspondence from either the veteran or his 
representative regarding that decision.  Thus, an appeal with 
regard to the November 1995 decision is not before the Board 
at this time.

In January 1996, the veteran's representative submitted a 
claim for increase.  In a March 1996 rating decision, the RO 
denied that claim.  The veteran's NOD was received in April 
1996 and the RO issued a SOC in May 1996.  The veteran's 
substantive appeal as to the March 1996 rating action was 
received in July 1996.

Although the RO indicated that the appeal with respect to the 
November 1993 rating action had been satisfied by the June 
1994 grant of an increased rating, the Board notes that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the issue of an increased rating 
for the service-connected right ankle disability has remained 
in appellate status despite the RO's statement to the 
contrary.

An October 1997 rating action granted a temporary total 
convalescent rating under 38 C.F.R. § 4.30, from July 2, 
1997, to September 30, 1997, based on the need for 
convalescence following surgery.

In January 1997, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  In a letter received in May 1999, the veteran 
responded to the Board's request for clarification regarding 
his desire for a hearing, indicating that he no longer wanted 
a hearing.

In July 1999, the Board remanded this case for further 
development.  Pursuant to the remand, in a March 2000 
decision, the RO split the appealed issue in two.  In other 
words, the RO reframed the single issue into the issues 
listed on the title page of this action.  Therefore, given 
that these issues are intertwined, the Board will address all 
of them in this decision.


FINDINGS OF FACT

1.  The veteran experienced marked limitation of motion of 
the right ankle from September 10, 1993 to July 1, 1997, and 
from October 1, 1997.

2.  The veteran experienced moderately severe right plantar 
fasciitis prior from September 10, 1993 to July 1, 1997, and 
from October 1, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for limitation 
of motion of the right ankle, from September 10, 1993, 
previously evaluated as ankylosis, right subtalar joint, in 
good weight bearing position with sequelae, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5270, 
5271 (1999).

2.  The criteria for a 20 percent evaluation for right 
plantar fasciitis, from September 10, 1993, to July 1, 1997, 
and from October 1, 1997, previously evaluated as ankylosis, 
right subtalar joint, in good weight bearing position with 
sequelae, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claims. 

I.  Factual background

According to an October 1993 VA examination report, the 
veteran described various right ankle complaints.  For 
example, he reported that he experienced right ankle pain, 
which was worse during the first two hours after he arose in 
the morning.  He limped favoring his right side and he was 
unbalanced on account of right foot pain.  Also, pain 
radiated from the right ankle and up the leg.  Physical 
examination revealed a right concentric scar under the right 
lateral malleolus.  The scar was approximately 5 inches in 
length.  Other than that, there was practically little to no 
movement in the right ankle.  The scar was painful and it 
provided him with a sensation of an electric shock when 
touched.  The right ankle had plantar flexion to 20 degrees 
and dorsiflexion to zero degrees.  There was no rotation 
capability either clockwise or counter clockwise.  The 
examiner diagnosed a 
questionable fracture of the right talar bone with a tear in 
the right subtalar joint and a history of surgical fusion of 
the talar joint, right ankle with sequelae.  The examiner 
ordered x-rays of the veteran's right foot and ankle.

The October 1993 VA x-ray report revealed a bone staple 
through the lateral aspect of the talocalcaneal joint, which 
had long since fused.  It was essentially unchanged from a 
study in August 1989.  The current study did not show any 
changes indicating a talar fracture.  There was some 
flattening of the ankle mortise, as seen on the lateral 
projection, but there was no evidence of narrowing of this 
joint.  

VA outpatient treatment records from 1993 to 1995 show 
complaints of right ankle pain.  For example, in November 
1993 a VA examiner noted that the veteran had staple 
impingement of the right foot.  In January 1994, a VA 
examiner assessed post-operative neuroma of the right foot.  
Also, the examiner noted that the right ankle flexion was to 
45 degrees and extension to zero degrees.  In February 1994, 
a VA examiner diagnosed right plantar fasciitis along with 
dorsal flexion to 10 degrees and plantar flexion to 20 
degrees.  The VA outpatient records continue to show 
treatment for right plantar fasciitis through 1995.

A May 1995 VA x-ray report revealed a large staple across the 
mid-portion of the talocalcaneal joint, which was fused.  
There were five linear or rounded densities inferior to the 
calcaneus posteriorly.  The examiner noted that these were 
not seen in the August 1989 x-ray study.  The remainder of 
the examination was normal and unchanged.  The examiner's 
impression was linear and round calcifications inferior to 
the posterior aspect of the calcaneus with the plantar soft 
tissues, not seen in the August 1989 study.  The etiology was 
uncertain.  The examiner observed that there was fusion of 
the talocalcaneal joint, without change.  No other changes or 
abnormalities were noted.

According to a February 1996 VA orthopedic examination 
report, the veteran continued to complain of a painful right 
foot and VA had recently given him a special night splint and 
special shoes to alleviate the pain after prolonged standing.  
The veteran reported that he worked for the United States 
Postal Service (Postal Service) and his job required him to 
be on his feet most of the time.  The veteran would take 
analgesics when needed.  The physical examination revealed 
that the veteran's right ankle had flexion to 20 degrees and 
dorsiflexion to about 10 degrees.  There was tenderness below 
the medial malleolus region.  The veteran was unable to stand 
on his toes or heels without extreme difficulty.  There was 
no evidence of soft tissue swelling on examination.  The 
examiner assessed a history of subtalar joint fracture with 
fusion of the talocalcaneal joint, and also plantar 
fasciitis.  

In January 1997, the veteran appeared before a hearing 
officer at the RO.  He essentially testified that a higher 
rating was warranted for his claimed disorders.  For example, 
he testified that his right foot problems interfered with his 
ability to work at the Postal Service because his job 
required him to be on his feet.  The veteran added that he 
wore a custom fitted boot and that he was prescribed 
inflammatory medication.  Nevertheless, he reported that at 
the end of the day his right ankle would swell.

A February 1997 VA outpatient treatment note indicates that 
the veteran was diagnosed with nerve impingement of the right 
ankle and right plantar fasciitis.

A July 1997 VA operation report reveals that the veteran had 
surgery on the right foot.  VA admitted him for surgery due 
to a status post calcaneus fracture and subtalar arthrodesis 
because he had symptoms of lateral ankle impingement and 
sural neuroma.  The procedure included removal of a staple in 
the right foot, decompression of the right lateral wall, a 
partial right plantar fasciectomy, and a right sural 
neurectomy.

The veteran's private physician, Dr. McCauly, examined the 
veteran in August 1997.  Dr. McCauly noted in his report that 
the veteran had significant edema at the right foot and ankle 
complex.  Surgical incisions included two three-centimeter 
incisions proximal to the lateral malleolus as well as a 
seven-centimeter incision along the lateral quarter of the 
foot.  There was also a five-centimeter medial plantar 
incision.  All of these surgical incisions were well healed.  
The veteran arrived using axillary crutches bilaterally, 
partial weight bearing on the right side.  There was no 
significant discoloration present at the right foot and 
ankle.  The right ankle had dorsiflexion to -10 degrees, 
plantar flexion to 27 degrees, inversion to 2 degrees, and 
eversion to 5 degrees.  Dr. McCauly noted that the gross 
strength measurements intrinsically and extrinsically were 
3/5.  There was some tenderness at the lateral border of the 
right foot as well as at the plantar fascia insertion at the 
calcaneus.  He had intact light touch sensation throughout 
the right lower extremity with the exception of some numbness 
along the lateral border of the right foot.  Based on the 
foregoing, Dr. McCauly assessed that the veteran had 
decreased range of motion and decreased right lower extremity 
strength.  There was also an area of numbness at the lateral 
foot border.  Some swelling and edema were present also at 
the right foot and ankle.  The veteran's mobility was 
decreased.  He was motivated to return to his prior level of 
function as quickly as possible.  Dr. McCauly felt that the 
veteran's potential was fair to good.  

VA examined the veteran in August 1998.  The veteran reported 
that he experienced consistent pain, weakness, and stiffness 
with swelling along with instability of the right ankle and 
foot.  In addition, standing or walking for a long period of 
time caused pain.  As a result of the original injury, the 
veteran wore corrective shoes with orthotics.  He had surgery 
with fusion of the subtalar joint of the right ankle.  He had 
no inflammatory arthritis at this time.  The veteran worked 
at the Postal Service and he said that there were a few days 
that a flare-up occurred to the point where he had to take 
off from work.  Physical examination of the right foot 
revealed that the veteran rested with his right knee always 
in the slight flexion position and the ankle joint was fused.  
The veteran had painful motion of the right ankle.  The 
examiner observed puffiness of the right ankle and right foot 
with instability of the right foot as well as tenderness.  He 
had tenderness around the ankle, particularly the area just 
below the medial and lateral malleolus.  He had abnormal 
movement of his right foot.  There was right ankle ankylosis 
due to the fusion of the right ankle joint.  The right ankle 
range of motion had dorsiflexion to one degree and passive 
dorsiflexion to one degree; plantar flexion of the right 
ankle joint was only two 
degrees and passively to two degrees.  X-rays showed that the 
veteran had a subtalar fusion of the right ankle with a 
plantar calcaneal spur.  A computerized tomography (CT) scan 
revealed that he had a healed calcaneal fracture with 
internal fixation by one surgical screw laterally.  He had 
talocalcaneal fusion which was evident including medial and 
posterior subtalar joint, small fluid collection posterior 
and surrounding the flexor hallucis longus tendon one-
centimeter in width compatible with tenosynovitis and also he 
had a small calcaneal spur present.  The examiner diagnosed 
residual injury of the right ankle and right foot with fusion 
of the subtalar joint.  He had talocalcaneal fusion which was 
evident including medial and posterior subtalar joint, small 
fluid collection posterior and surrounding the flexor 
hallucis longus tendon one-centimeter in width compatible 
with tenosynovitis and also he had a small calcaneal spur 
present.

VA examined the veteran in September 1999.  The veteran 
complained of constant aching pain in the right ankle and 
foot, which would become worse if he was on the foot for more 
than 15 or 20 minutes, rigidity of the ankle and foot, and 
stiffness about the right ankle and foot.  He was aware of 
pain in the right ankle and foot proportionate to use.  The 
veteran could not stand or walk or negotiate stairs without 
an increase in ankle and foot discomfort.  He was not able to 
stand for more than approximately 15 minutes at work before 
pain caused him to sit down.  The right ankle and foot were 
especially sore and swollen by the end of each workday.  
There was abnormal motion in the foot.  Although the right 
ankle and foot were in a normal weight bearing position, the 
foot was stiff and did not adjust to uneven floor surfaces or 
ground surfaces.  The veteran often tried to lean to his left 
in order to reduce the weight bore by the right lower 
extremity.  His left foot would ache.  The veteran wore a 
pair of custom fabricated shoes.  He had a plastic ankle foot 
orthosis that he would wear every night after work, which he 
wore throughout the night.  

Physical examination revealed that the veteran was able to 
walk with his shoes on his feet.  The shoes were custom 
"orthopedic" shoes with well-padded foam heels and soles.  
The lace up shoes seemed to fit well.  His gait pattern 
revealed antalgia favoring the right.  When the shoes were 
removed, the antalgia was worse and right 
ankle/foot kinetics were markedly limited.  When walking 
without shoes, the veteran failed to make right heel strike 
and bore weight exclusively on the right forefoot.  Strength 
testing in the right lower extremity was invalidated by pain 
inhibition.  There was exquisite tenderness to palpation over 
the origin of the plantar fascia near the medial (tibial) 
anterior margin of the plantar aspect of the right os calcis.  
Right ankle dorsiflexion was to 15 degrees, plantar flexion 
was to 30 degrees, inversion was to 15 degrees with pain and 
right foot eversion was restricted to approximately 10 
degrees.  Most, if not all, of the eversion occurred in the 
mid-foot, and the right foot eversion was more painful than 
the right foot inversion.  The examiner referred to an August 
1998 x-ray study, which revealed a small irregular spur at 
the anterior margin of the lateral malleolus of the right 
ankle, which was said to be most likely a residual from old 
trauma.  There was no evidence of recent fracture or 
dislocation of the right ankle.  There was a small spur at 
the posterior inferior margin and a tiny spur at the 
posterior margin of the right calcaneus.  The examiner looked 
at the x-rays of the right ankle dated September 1999.  The 
right ankle showed post-operative changes with a solid fusion 
of the talocalcaneal joint, but no fusion of the 
calcaneocuboid and no fusion of the talonavicular joints in 
the right foot.  The right medial longitudinal arch was 
distinctly flatter even on x-ray, than the left arch.  The 
right ankle mortise was normal.  There was some tibial 
subchondral sclerosis about the distal tibial joint 
subchondral bone.  The right ankle joint showed mild and 
negligible sclerosis with an anterior talar osteophyte, not 
inconsistent with very mild degenerative arthritic changes of 
the ankle joint.  There was a small plantar calcaneal spur.  
In summary, these x-rays showed a solid right talocalcaneal 
joint fusion and suggested very mild arthritis of the right 
ankle.  

The examiner opined that the plantar fasciitis of the 
veteran's right foot was a direct result of the hind foot 
fusion (subtalar joint fusion) and was therefore a direct 
result of his service-connected injury.  The veteran had a 
flatfoot on the uninjured side, but the service-connected 
injury side had greater flatfoot, was deformed as a result of 
surgery and was rigid as a result of successful fusion.  The 
examiner added that there was a direct relationship between 
the condition of his foot, related to the prior injury and 
treatment, and the presence of plantar fasciitis.


II.  Analysis

Disability ratings are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as the one at hand, however, where entitlement to 
compensation already has been established and the 
appropriateness of the current rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

According to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated based on the 
limitation of motion of the joint, but if the disorder is 
noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, a rating of 
10 percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion.  Thus, since 
degenerative arthritis is evaluated under diagnostic codes 
which provide for ratings based on limitation of motion, the 
evaluation assigned for such disability must take into 
account the decision of The United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995) in the evaluation of these disabilities.

Evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (1999).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v, 8 Vet. App. at 207-08 (1995).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The veteran's medical history reveals that, while on active 
duty in the military, he injured his right ankle.  As a 
result, he underwent subtalar joint arthrodesis of the right 
ankle in April 1983.  In June 1984, the RO granted service 
connection for the residuals of an injury of the right foot 
and assigned a 10 percent disability rating effective from 
January 27, 1984.  This rating had been in effect until June 
1994, when the RO assigned a 20 percent rating for ankylosis 
of the right subtalar joint, in good weight-bearing position 
with sequelae, effective from September 10, 1993.  In an 
October 1997 decision the RO assigned a temporary 100 percent 
rating for ankylosis of the right subtalar joint, in good 
weight-bearing position with sequelae, effective from July 2, 
1997 to September 30, 1997, pursuant to 38 C.F.R. § 4.30 
(1999), and a 20 percent rating thereafter.  

Pursuant to the Board's July 1999 remand, however, the RO 
recharacterized the service-connected disability as 
limitation of motion of the right ankle, evaluated as 10 
percent disabling, and right plantar fasciitis, evaluated as 
10 percent disabling, both effective September 22, 1995.  

Prior to September 22, 1995, the RO continued the 20 percent 
rating for ankylosis of the right subtalar joint, in good 
weight-bearing position with sequelae, from September 10, 
1993 to September 21, 1995 pursuant to Diagnostic Codes 5271 
and 5284.  Diagnostic Code 5271 provides for limitation of 
motion of the ankle and Diagnostic Code 5284 provides for 
foot injuries.  In this case, however, the veteran developed 
plantar fasciitis secondary to the residuals of the service-
connected right ankle injury.  In other words, plantar 
fasciitis is a separate disability.  

Further, the United States Court of Appeals for Veterans 
Claims has held that a veteran can be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other," and that such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. 4.14 (1999). See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  As such, continuing 
the assignment of a 20 percent disability rating for 
ankylosis of the right subtalar joint, in good weight-bearing 
position with sequelae, from September 10, 1993, to September 
21, 1995, under Diagnostic Codes 5271-5284 would be 
erroneous.

Accordingly, the Board has determined that the assignment of 
a 20 percent disability rating pursuant to Diagnostic Codes 
5271-5284 for ankylosis of the right subtalar joint, in good 
weight-bearing position with sequelae, in effect from 
September 10, 1993 to September 22, 1995 should be modified 
in accordance with Esteban, to reflect the fact that the 
veteran has two separate disabilities, limited motion of the 
right ankle and right plantar fasciitis.

A.  Limitation of motion of the right ankle

With respect to the right ankle, after reviewing the evidence 
of record, the Board finds that a 20 percent rating is 
warranted for marked limitation of motion of the right ankle 
from September 10, 1993 to July 1, 1997, and from October 1, 
1997.  This is the maximum rating under Diagnostic Code 5271.  
The preponderance of the evidence shows that the veteran has 
experienced marked limited range of motion before and after 
the surgery in July 1997.  For example, the VA medical 
examination reports prior to the surgery in July 1997 
cumulatively show that the right ankle range of motion was 
less than half that of the left ankle.  As a result, he wore 
orthopedic shoes during the day, and he slept with an ankle 
splint at night.  The medical evidence also shows that he 
experienced swelling.  

Despite the operation in July 1997, the veteran continued to 
have marked limitation of motion of the right ankle.  For 
example, the VA examiner in August 1998 noted that 
examination revealed that the veteran rested with his right 
knee always in the slight flexion position and the ankle 
joint was fused.  The veteran had painful motion of the right 
ankle.  The examiner observed puffiness of the right ankle 
and right foot with instability of the right foot as well as 
tenderness.  He had tenderness around the ankle, particularly 
the area just below the medial and lateral malleolus.  He had 
abnormal movement of his right foot.  There was right ankle 
ankylosis due to the fusion of the right ankle joint.  The 
right ankle had dorsiflexion to one degree and passive 
dorsiflexion to one degree; plantar flexion of the right 
ankle joint was only two degrees and passively to two 
degrees.  The Board finds that this reflects marked 
limitation of motion.

Moreover, the recent September 1999 VA examiner described 
marked limitation of motion of the right ankle.  The examiner 
observed that the veteran's gait pattern revealed antalgia 
favoring the right.  When the shoes were removed, the 
antalgia was worse and right ankle/foot kinetics were 
markedly limited.  When walking without shoes, the veteran 
failed to make right heel strike and bore weight exclusively 
on the right forefoot.  Strength testing in the right lower 
extremity was invalidated by pain inhibition.  Right ankle 
dorsiflexion was to 15 degrees, plantar flexion was to 30 
degrees, inversion was to 15 degrees with pain and right foot 
eversion was restricted to approximately 10 degrees.  Most, 
if not all, of the eversion occurred in the mid-foot, and the 
right foot eversion was more painful than the right foot 
inversion.  While these results show some improvement with 
respect to the right ankle's range of motion, nevertheless, 
the Board finds that it still equates to marked limitation of 
motion.  Therefore, the Board finds that a 20 percent rating 
for marked limitation of motion of the right ankle from 
September 10, 1993 to July 1, 1997, and from October 1, 1997 
is warranted.  Diagnostic Code 5271.  This is the maximum 
rating under Diagnostic Code 5271.

The Board has considered the evidence of painful motion and 
functional impairment of the left ankle.  See 38 C.F.R. §§ 
4.40, 4.45 (1999); DeLuca.  Although recent x-rays reveal 
degenerative changes in the right ankle and the evidence 
confirms that the veteran experiences pain, the veteran is 
currently at the maximum evaluation for the residuals of his 
right ankle injury and, even with painful motion and 
functional impairment, a higher evaluation is not available.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

A rating in excess of 20 percent is not warranted pursuant to 
Diagnostic Code 5270 because the veteran's right ankle is not 
ankylosed.  Most recently, right foot dorsiflexion was 
possible to 15 degrees, plantar flexion to 30 degrees, 
inversion to 15 degrees and eversion to 10 degrees.

B.  Right plantar fasciitis

The veteran's right plantar fasciitis is currently rated 
based upon injury to the foot under Diagnostic Code 5284.  
According to Diagnostic Code 5284, moderate plantar fasciitis 
warrants a 10 percent evaluation, moderately severe plantar 
fasciitis warrants a 20 percent evaluation, and severe 
plantar fasciitis warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a.

In the present case, the preponderance of the evidence 
supports a 20 percent rating for moderately severe plantar 
fasciitis from September 10, 1993 to July 1, 1997, and from 
October 1, 1997.  For example, the evidence cumulatively 
shows that the veteran has experienced consistent right foot 
pain and impairment prior to and after the July 1997 
operation.  The evidence prior to surgery in July 1997 
convincingly shows that the veteran experienced moderately 
severe pain and impairment due to the plantar fasciitis.  
Thus, as a result of the moderately severe impairment, the 
veteran underwent right ankle and foot surgery in July 1997.  
The July 1997 VA operation report indicates that the 
operation included a partial right plantar fasciectomy.

The medical evidence after the operation in July 1997 
continues to show that the veteran had moderately severe 
right foot impairment due to plantar fasciitis.  For example, 
the August 1998 VA examination of the right foot revealed 
puffiness of the right foot with instability of the right 
foot as well as tenderness.  He also had abnormal movement of 
his right foot.

Furthermore, as noted by the September 1999 VA examiner, the 
veteran's gait pattern revealed antalgia favoring the right.  
When the shoes were removed, the antalgia was worse and right 
ankle/foot kinetics were markedly limited.  When walking 
without shoes, the veteran failed to make right heel strike 
and bore weight exclusively on the right forefoot.  Strength 
testing in the right lower extremity was invalidated by pain 
inhibition.  There was exquisite tenderness to palpation over 
the origin of the right plantar fascia near the medial 
(tibial) anterior margin of the plantar aspect of the right 
os calcis. 

Based on the foregoing evidence, the Board concludes that the 
preponderance of the evidence supports a 20 percent rating 
for moderately severe impairment due to right plantar 
fasciitis from September 10, 1993 to July 1, 1997, and from 
October 1, 1997.  A rating in excess of 20 percent is not 
warranted, however, because the evidence fails to show severe 
impairment.  For example, as noted, although the veteran 
experiences exquisite tenderness to palpation over the origin 
of the right plantar fascia near the medial (tibial) anterior 
margin of the plantar aspect of the right os calcis, it does 
not result in severe impairment.  The evidence indicates that 
the veteran is mobile and he is able to work.  He is also 
aided by special orthopedic shoes.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 as interpreted in DeLuca, and concludes that severe 
impairment due to right plantar fasciitis is not shown.  In 
assigning a 20 percent evaluation for moderately severe 
symptomatology, the veteran's pain, weakness, fatigability, 
incoordination and flare-ups are recognized.  Thus, there is 
no basis upon which to find that severe symptoms are present.

In reaching the foregoing decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a rating in excess 
of 20 percent for right plantar fasciitis from September 10, 
1993 to July 1, 1997, and from October 1, 1997, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Conclusion

The appellant's service-connected combined right ankle and 
foot disabilities are essentially rated as 40 percent 
disabling.  According to the amputation rule, the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165.  Thus, due 
to the operation of the amputation rule, assignment of 
increased evaluations would not be allowed, since by so doing 
the combined disability rating would exceed 40 percent, in 
violation of 38 C.F.R. § 4.68 (1999).  Accordingly, a basis 
for ratings in excess of 20 percent is not presented.

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This regulation is for application in exceptional cases where 
the schedular evaluations are found to be adequate.  The 
governing norm is a "finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards".  Although 
the veteran underwent surgery in July 1997, there is no 
indication in the record that the veteran's PTSD has resulted 
in frequent hospitalization.  Additionally, marked 
interference with employment, i.e., which is beyond what is 
contemplated by the rating criteria, is also not shown.  In 
this regard, while the veteran maintains that his 
disabilities interfere with his job at the Postal Service, 
there is no evidence that he has been unable to work or 
missed prolonged periods of time due to his disabilities.  
Under these circumstances, the Board concludes that neither 
the veteran's statements nor the clinical evidence indicates 
that the veteran's disabilities (limitation of motion of the 
right ankle or right plantar fasciitis) warrant the 
assignment of an extraschedular evaluation.

In making these determinations, the Board has considered the 
veteran's hearing testimony.  His testimony is considered 
credible insofar as he reported his subjective complaints and 
belief in the merits of his claims.  He is not competent, 
however, to provide a medical diagnosis.


ORDER

An increased evaluation of 20 percent for limitation of 
motion of the right ankle, from September 10, 1993, 
previously evaluated as ankylosis, right subtalar joint, in 
good weight bearing position with sequelae, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits. 

An increased evaluation of 20 percent for right plantar 
fasciitis, from September 10, 1993, to July 1, 1997, and from 
October 1, 1997, previously evaluated as ankylosis, right 
subtalar joint, in good weight bearing position with 
sequelae, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

